Citation Nr: 0802604	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-28 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right knee injury prior to November 14, 2005.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease in the right knee from September 
30, 2003 to November 13, 2005. 

3.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a right knee injury, status post total knee 
replacement from January 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Regional 
Office (RO) that continued a 10 percent evaluation for 
residuals of a right knee injury and granted a separate 
service connected 10 percent evaluation for degenerative 
joint disease in the right knee.  The veteran disagreed with 
this decision.

Following total knee replacement surgery on November 14, 
2005, the veteran's separate knee ratings were 
recharacterized as a single disability under Diagnostic Code 
5055.  The veteran was awarded a 100 percent evaluation under 
38 C.F.R. § 4.30 from November 14, 2005 to December 31, 2005, 
and a 100 percent schedular rating from January 1, 2006 to 
December 31, 2006.  Thereafter, the evaluation was reduced to 
the 30 percent minimum rating in accordance with Diagnostic 
Code 5055.  The rating decision noted a diary date of 
December 2006 for a VA review examination.

The issue of entitlement to an evaluation in excess of 30 
percent for residuals of a right knee injury, status post 
knee replacement, from January 1, 2007, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  Prior to November 14, 2005, there is no evidence of 
moderate instability or subluxation, dislocation of semilunar 
cartilage, or malunion of the tibia and fibula.

2.  Right knee degenerative joint disease has not been 
productive of ankylosis, flexion limited to 45 degrees or 
more, or extension limited to 20 degrees or more for the 
period from September 2, 2003 to November 13, 2005.


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residuals of a right knee injury, prior to 
November 14, 2005, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a; Diagnostic Codes 5257, 
5259 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for a degenerative joint disease in the right knee, 
from September 30, 2003 to November 13, 2005, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a; Diagnostic Codes 5003, 5010, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an October 2003 letter issued prior to the 
decision on appeal, and a January 2005 letter, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need to advise VA of or submit any additional evidence in his 
possession that pertains to the claim.  This case was last 
readjudicated in April 2006. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's multiple contentions, service treatment records, 
private treatment records, VA treatment records, and VA 
examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence.  Moreover, as the Board concludes below 
that the preponderance of the evidence is against both of the 
claims for an increased evaluation, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  the veteran's multiple 
contentions, service treatment records, private treatment 
record, VA treatment records, and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).



Residuals of a right knee injury

The veteran's residuals of a right knee injury were evaluated 
prior to November 14, 2005 as 10 percent disabling under 
Diagnostic Code 5259.  A separate 10 percent rating was 
assigned for degenerative joint disease based on limitation 
of motion under Diagnostic Code 5010.  Symptoms related to 
the degenerative joint disease therefore cannot be considered 
in the evaluation assigned to the residuals of the right knee 
injury.  38 C.F.R. § 4.14 (the evaluation of the same 
manifestation under different diagnoses is to be avoided).  
Indeed, the Board notes that the RO's assigning separate 
ratings under Diagnostic Code 5259 and under Diagnostic Code 
5010 would appear to violate section 4.14, as both codes 
contemplate limitation of motion.  See VAOPGCPREC 9-98 (Aug. 
14, 1998), 63 Fed. Reg. 56704 (1998).  

Nevertheless, the Board notes that the 10 percent rating is 
the maximum assignable under Diagnostic Code 5259.  38 C.F.R. 
§ 4.71a.  Thus, the Board will consider whether there are 
other applicable diagnostic codes that could result in a 
higher evaluation in the veteran's compensation prior to 
November 14, 2005.  The Board notes that prior to the rating 
decision on appeal, the veteran's right knee disability was 
rated under Diagnostic Code 5257.

Under that Code, a 10 percent evaluation may be assigned for 
slight recurrent subluxation or lateral instability.  When 
moderate, a 20 percent evaluation may 
be assigned, and when severe, a 30 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Service treatment records reflect that the veteran sustained 
strained ligaments in the right knee in April 1971.  In 
addition, April 1975 VA outpatient treatment records 
demonstrate that he underwent a right medial meniscectomy.  

A November 2003 VA examination reflected no instability in 
the right knee.  The veteran reported that he had some 
problems going up and down stairs and that his knee would 
give away upon going down stairs.  Additionally, he stated 
that he did not wear a knee brace but had used one on the 
right knee in the past.  The examiner noted his gait was 
abnormal and he had a limp.  Drawer and McMurray tests were 
negative in both knees.  He did not have a Baker's cyst and 
the swelling in the popliteal area previously reported had 
resolved.  The examiner also noted that the right knee had 
occasional locking pain.

An outpatient treatment report from December 2003 
demonstrated the veteran had a varus deformity.  He was 
tender along the medial joint line and stable to varus and 
valgus stress.  In addition, the examiner noted that he had a 
firm endpoint to Lachman's and posterior drawer.

In a June 2005 VA examination, the veteran reported constant 
pain, locking, joint effusion and crepitus in the right knee.  
The examiner noted joint effusion, increased swelling and 
pain with repetitive use, as well as fatigue and a lack of 
endurance but no weakness or incoordination.  Pain was listed 
as a primary factor.  Drawer sign and McMurray tests were 
normal .

The findings attributable to the residuals of right knee 
injury do not warrant more than the 10 percent evaluation 
prior to November 14, 2005.  There is no clinical evidence 
supporting a finding that a higher evaluation would be 
appropriate under Diagnostic Code 5257 as no instability has 
been shown.  Similarly, there is no evidence of dislocated 
cartilage, as would be required for a 20 percent evaluation 
under Diagnostic Code 5258.  Finally, malunion of the tibia 
and fibula has not been shown, so a rating under Diagnostic 
Code 5262 is not appropriate.  Thus, there is no clinical 
basis for a rating in excess of 10 percent for the veteran's 
residuals of right knee injury.  

The Board finds that the preponderance of the evidence is 
against the claim for an evaluation in excess of 10 percent 
for residuals of a right knee injury at any point during the 
claim prior to November 14, 2005.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  



Degenerative Joint Disease

As the veteran takes issue with the initial rating assigned 
when a separate service-connected rating was granted for 
degenerative joint diseases in the right knee, the Board will 
evaluate the relevant evidence from the effective date of 
that award to the time the veteran underwent knee replacement 
surgery, and may assign separate ratings for separate periods 
of time based on facts found - a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, 5010.

A 20 percent rating may be assigned when flexion of the leg 
is limited to 30 degrees.  When flexion is limited to 45 
degrees, a 10 percent rating is assignable.  A 0 percent 
rating is assigned when flexion is limited to 60 degrees.  
Diagnostic Code 5260.

A 20 evaluation may also be assigned when extension of the 
leg is limited to 15 degrees.  When limited to 10 degrees, a 
10 percent rating may be assigned.  Diagnostic Code 5261.

A 20 percent evaluation may be assigned for malunion of the 
tibia or fibula with moderate knee or ankle disability.  When 
there is slight knee or ankle disability, a 10 percent 
evaluation may be assigned.  Diagnostic Code 5262.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. §§ 4.45, 4.59 (2007).

Clinical findings reflect that evidence of degenerative joint 
disease was recorded in 2002.  An MRI report in July 2002 
reveals moderate to advanced tricompartmental degenerative 
joint disease.  

Upon VA examination in November 2003, the veteran reported 
constant knee pain, trouble with walking.  Range of motion 
was from 10 to 140 degrees.  The examiner noted that the 
right knee will not fully extend.  The examiner further noted 
stiffness in the right knee that can turn into pain if stood 
on for several hours and crepitus on flexion and extension of 
the right knee.  A radiology report from this examination 
also noted moderate degenerative changes in the 
patellofemoral and medial knee compartments. 

VA treatment records noted the veteran complained of daily 
knee pain in his medial joint line of the right knee.  
Radiographs reveal bone on bone in the medial compartment and 
some arthritic changes of the patella femoral compartment.

In a June 2005 VA examination, the veteran reported locking 
pain in the right knee, joint effusion and crepitus.  The 
examiner noted that both knees had normal range of motion at 
0 to 140 degrees of flexion with pain between 120 and 140 
degrees of flexion.  No ankylosis in the knee was found.  The 
examination revealed that the veteran had hypertrophy of the 
right knee joint that is clinically consistent with 
osteoarthritis.  The examiner also noted that after 
repetitive use of the right knee, or during flare-up, the 
veteran has an additional 50 degrees more of loss of range of 
motion to flexion in the right knee because of joint 
effusion, increased swelling and pain. 

As noted above, degenerative arthritis is rated based on 
limitation of motion. A disability rating in excess of 10 
percent based on limitation of motion requires that flexion 
of the knee be limited to 30 degrees, or that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.  The evidence shows that the range of motion of 
the veteran's right knee, including any limitation of motion 
due to pain, is not limited to that extent.  See DeLuca, 8 
Vet. App. at 202.  Even considering the veteran's complaints 
of pain, swelling, weakness, and fatigability experienced in 
his left knee, the veteran does not meet the criteria for a 
disability rating in excess of 10 percent at any time during 
the period from September 20, 2003 to November 13, 2005.  See 
DeLuca, supra.  

The Board notes that at no time was there compensable 
limitation of flexion; thus, consideration of VA General 
Counsel Opinion 9-2004, permitting separate ratings under 
Diagnostic Code 5260 (leg, limitation of flexion) and 
Diagnostic Code 5261 (leg, limitation of extension) is not 
for application.  VAOPGCPREC 9-2004 (Sept. 17, 2004), 69 Fed. 
Reg. 59990 (2004).

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's degenerative joint disease of 
the right knee more closely approximates the criteria for the 
10 percent rating for the period from September 30, 2003 to 
November 13, 2005.  See Fenderson, supra.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

An evaluation in excess of 10 percent for residuals of a 
right knee injury prior to November 14, 2005 is denied.

An evaluation in excess of 10 percent for degenerative joint 
disease in the right knee from September 30, 2003 to November 
13, 2005 is denied.


REMAND

As mentioned above, in March 2006 the RO awarded a 100 
percent evaluation under 38 C.F.R. § 4.30 from November 14, 
2005 to December 31, 2005 pursuant to the veteran's knee 
replacement surgery.  The RO also awarded a 100 percent 
evaluation under Diagnostic Code 5055 from January 1, 2006 to 
December 31, 2006, after which, the award was reduced to the 
30 percent minimum under Diagnostic Code 5055, on January 1, 
2007.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  In 
addition, according to the March 2006 rating action, a diary 
date of December 2006 for a VA review examination was 
assigned.  There is no indication in the current record 
before the Board that shows the veteran underwent an 
examination at any time after the case was certified to the 
Board in August 2006.  Additionally, the last treatment 
records in the file are dated in March 2006.  Thus, the 
record does not contain evidence showing the current status 
of his right knee replacement.

Therefore, upon remand ongoing medical records should be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Moreover, if an adequate VA examination of his right knee has 
been conducted since August 2006, a copy of the report and 
any test results should be associated with the claims file.  
If the veteran has not been provided a VA examination since 
the case was certified to the Board in August 2006, one 
should be scheduled to determine the current status of his 
right knee condition.  If

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating, 
but she was not provided with notice of the type of evidence 
necessary to establish an increased rating or an effective 
date for the disability on appeal.  Thus, on remand 
corrective notice should be provided. 

Under the circumstances, the Board finds additional 
development of the record is necessary.  Accordingly, the 
case is REMANDED for the following actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that advises the 
veteran that a disability rating and 
effective date will be assigned if an 
increase is awarded, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Ask the veteran to provide the names 
and addresses of all medical care providers 
who have treated him for his right knee 
disability since November 14, 2005.  After 
securing any necessary release, obtain any 
records which are not duplicates of those 
in the claims file.  VA treatment records 
from Asheville VA Medical Center dating 
since March 2006 should also be obtained.  

3.  If a VA compensation and pension 
examination of the right knee has been 
conducted after August 2006, a copy of the 
examination report and any test results 
should be obtained and associated with the 
claims file.

4.  If the veteran has not been afforded a 
VA examination since August 2006, then the 
veteran should be afforded a VA orthopedic 
examination to determine the current status 
of the veteran's status post right knee 
replacement.  All necessary tests should be 
performed, and all findings from the 
examination should be reported in detail.  
The claims folder must be made available to 
and reviewed by the examiner in conjunction 
with the examination.  A rationale for any 
opinion expressed should be set forth.  

5.  Following completion of the above, the 
record should again be reviewed to 
determine whether the veteran's claim for 
an increased evaluation for status post 
right knee replacement since January 1, 
2007 may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


